Citation Nr: 0740486	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-14 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation higher than 30 percent for 
service-connected residuals, shell fragment wound, left hip 
with fracture, left femur and retained foreign body.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board received additional evidence from the veteran in 
May 2007, which was accompanied by a waiver of his right to 
initial RO consideration of the new evidence.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2007).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.    

The Board additionally observes that the veteran submitted 
additional argument pertaining to his claims for entitlement 
to service connection for a right hip disorder and a low back 
disorder as secondary to his left hip and femur disability in 
May 2007.  The record shows that the RO denied the claims in 
May 2005 and March 2006 rating decisions; however, the 
veteran did not file a notice of disagreement with respect to 
the RO denials and the decisions have become final.  Thus, 
the Board construes the veteran's May 2007 statements as a 
claim to reopen the previously denied claims for entitlement 
to service connection for a right hip disorder and a low back 
disorder as secondary to his left hip disability and refers 
those issues to the RO for appropriate action.    


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record indicates that current residuals 
of shell fragment wounds (SFWs) are manifested by 
symptomatology that more closely approximates severe 
disability of Muscle Group XIV; there is no objective 
evidence of record of nerve or vascular involvement.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 40 percent for 
residuals, shell fragment wound, left hip with fracture, left 
femur and retained foreign body have been approximated.  38 
U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7,  4.14, 4.55, 4.56, 4.73, Diagnostic Code 5314 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In correspondence dated in December 2003, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to an increased evaluation for his service-
connected disability.  The RO asked the veteran to submit 
evidence showing that his service-connected residuals of 
shell fragment wound, left hip had increased in severity and 
thoroughly described the type of evidence that the veteran 
may submit in support of his claim.  Thus, the veteran was 
essentially asked to provide any evidence in his possession 
that pertained to the claim.  The RO also explained to the 
veteran that he may lose money if he took more than one year 
to submit the requested information and evidence and his 
claim was granted because VA would not be able to pay him 
back to the date he filed his claim.  The RO further advised 
the veteran of the evidence that VA was responsible for 
obtaining and would make reasonable efforts to obtain on his 
behalf.    
     
Moreover, the Board observes that the RO provided the veteran 
with a copy of the March 2004 rating decision, the April 2005 
Statement of the Case (SOC), and the June 2005 and January 
2006 Supplemental Statements of the Case (SSOCs), which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  It is additionally noted that the RO sent a 
follow up duty to assist letter in March 2006.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a medical examination in January 2004 and 
relevant treatment records have been associated with the 
claims folder.  The veteran has also submitted the August 
2006 social security disability determination that granted 
him benefits as well as the related medical records.  The 
veteran has not made the RO or the Board aware of any 
evidence not already of record that is relevant to this 
appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).   

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases where functional loss 
because of pain or weakness is demonstrated, and pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints, and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  38 C.F.R. §§ 4.44, 4.45 (2007).

Muscle group damage is categorized as mild, moderate, 
moderately severe, and/or severe, and evaluated accordingly.  
38 C.F.R. § 4.56 (2007).   

Provisions of 38 C.F.R. § 4.56 (2007) that are applicable to 
the veteran's increased rating claim are as follows:

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.

(d) Under DC 5301 through DC 5323, disabilities resulting 
from muscle injuries shall be classified as follows:

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.


III.	Analysis

The veteran's service-connected residuals, shell fragment 
wound, left hip with fracture, left femur and retained 
foreign body is currently assigned a 30 percent disability 
rating under 38 C.F.R. § 4.73, Diagnostic Code 5314 (2007).  
Under Diagnostic Code 5314, a 30 percent disability rating is 
assigned for moderately severe impairment resulting from 
injury to muscle group XIV, which is the anterior thigh 
group.  Id.  The functions of this muscle group are extension 
of knee, simultaneous flexion of hip and flexion of knee, 
tension of fascia lata and iliotibial (Maissat's) band, 
acting with XVII in postural support of the body, and acting 
with hamstrings in synchronizing hip and knee movement.  The 
muscles involved include the sartorius, the rectus femoris 
(quadriceps), the vastus externus, the vastus intermedius, 
the vastus internus, and the tensor vaginae femoris.  
 
In order for the veteran to receive the next higher 
disability rating of 40 percent for his service-connected 
muscle disability, the medical evidence must show that it 
more closely approximates severe impairment of muscle group 
XIV.

A review of the service medical records reveals that the 
veteran sustained a grenade fragment wound to the left 
proximal thigh with a cortical fracture of the left proximal 
femur while resisting hostile action during his Vietnam 
service in May 1969.  It is noted that there was no artery or 
nerve involvement.  The veteran's wound was debrided on the 
day of the injury and a delayed primary closure of the wound 
of the left hip was performed five days after the 
debridement.  At that time, the veteran's left lower 
extremity demonstrated a soft bandage at the proximal thigh 
without neurovascular deficit and x-rays showed a fracture of 
the left proximal femur with a missile lying within the 
medullary cavity of the femur.  The veteran was hospitalized 
from May 1969 to September 1969 for treatment of the wound to 
his left hip, which involved use of a spica cast followed by 
physical therapy.  For the remainder of his service, the 
veteran periodically sought treatment for pain related to his 
left lower extremity.  At the July 1970 discharge 
examination, the examiner noted that the veteran's left hip 
proximal femur showed no restrictions at that time; however, 
the veteran wrote in the examination report that he continued 
to experience cramps in his left leg due to the wound 
received in Vietnam in May 1969.  

Post-service treatment records reveal that the veteran has 
periodically complained of pain, discomfort, and occasional 
numbness involving his left lower extremity.  The Board 
particularly notes that the veteran's current complaints 
related to his muscle disability of the left lower extremity 
include pain, stiffness, weakness, fatigability with 
repetition and extended use, and altered gait.  

A review of the objective medical evidence relevant to the 
current appeal period does not show that the veteran 
demonstrates loss of deep fascia or muscle substance or soft 
flabby muscles in his wound area or visible or measurable 
atrophy.  Indeed, the January 2004 VA examiner noted that 
there was no obvious atrophy present in the thigh and the 
January 2005 VA examiner noted that the veteran's muscle mass 
beneath the area of his scar of the lateral aspect of his 
left hip was intact with no gross deformities or voids 
palpated.  The medical evidence also does not suggest that 
the veteran has ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track or 
demonstrates adhesion of the scar to one or the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering the area 
where bone is normally protected by muscle.  While the 
January 2005 VA examiner noted that the veteran demonstrated 
a central 1 centimeter (cm) scar that was slightly depressed, 
the examiner also noted that there was no adherence nor 
tenderness of the scar.  The examiner also made reference to 
a 10 cm scar that was in the lateral aspect of the left hip 
between the iliac crest and the greater trochanter but the 
examiner did not indicate that the scar was ragged, adherent, 
and depressed.  Earlier, the January 2004 VA examiner wrote 
that the veteran demonstrated a well-healed nontender, non-
fixed 9 cm surgical scar at the lateral aspect of the left 
trochanteric area.  Furthermore, the medical evidence does 
not indicate that the veteran's muscles swell and harden 
abnormally in contraction or that he shows adaptive 
contraction of an opposing group of muscles.  There is no 
notation in the record that the veteran has demonstrated such 
symptomatology at any time relevant to the current appeal 
period.  Moreover, it appears that electrical stimulation 
testing has not been performed due to the presence of 
shrapnel fragments in the veteran's left hip, as will be 
discussed below.  Thus, it is unclear whether the veteran 
shows diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.        

Nonetheless, there is x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.  Most recently, an April 
2006 radiological report notes that the veteran demonstrated 
a metallic fragment in the proximal medulla of the left femur 
and smaller metallic fragments superior to that, which is a 
sign of severe muscle disability.  The Board notes that 
earlier radiographic reports note similar findings.   

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 and recognizes that there is conflicting 
medical evidence of record regarding whether the veteran 
suffers any additional functional limitation due to such 
factors as weakness, fatigability, incoordination, restricted 
or excess movement, and pain on movement due to his service-
connected muscle disability.  The Board notes that tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side may also be 
indicative of severe impairment of function.  

Weighing against the veteran's assertion that he experiences 
functional loss associated with his muscle disability, it is 
observed that the January 2004 VA medical examiner wrote that 
repetitive testing of the veteran's left hip revealed 
consistent findings with no further limitations or 
restrictions and the veteran demonstrated 5/5 strength of the 
hip in flexion and extension at that time.  Similarly, the 
January 2005 VA joints examiner noted that the veteran showed 
no evidence of abnormal gait and the veteran's range of 
motion of the left hip was found to be within normal limits 
with no restriction (although the veteran did complain of 
pain during internal rotation of the left hip).  The January 
2005 VA joints examiner also noted that the veteran's then-
current limitation of physical function was due to his non-
service connected degenerative disc disease of the lumbar 
spine; the examiner did not indicate that it was due to the 
veteran's service-connected muscle disability.  

In favor of the veteran's claim, the veteran's private 
physical medicine and rehabilitation physician wrote in March 
2005 correspondence that the veteran demonstrated a gait that 
was somewhat slow and slightly antalgic on the left side, had 
moderate difficulty with heel/toe walking due to complaints 
of pain in the left hip as well as the non-service connected 
lower back.  The physician also noted that the veteran showed 
"quite a bit of difficulty with attempting to squat" and 
had more pain in his left hip than the right with passive 
internal rotation.  The physician recommended that the 
veteran limit the duration of his travel, standing, walking, 
and lifting, in part, due to his left hip.  In addition, the 
veteran's treating chiropractor later indicated in December 
2006 correspondence that the veteran was unable to perform 
repetitive activities for any duration and was susceptible to 
flare-ups and exacerbations of symptoms as a result of his 
service-connected muscle disability.  Furthermore, it is 
noted that the veteran complained of pain during the internal 
rotation of his left hip at the January 2005 VA medical 
examination.  

Thus, there is medical evidence of record to suggest that the 
veteran has objectively demonstrated some limitation of 
function due to pain and lack of endurance, at least in part, 
due to his service-connected muscle disability of the left 
hip during the time relevant to the current appeal period and 
the veteran has consistently complained of pain and 
functional limitation due to his service-connected muscle 
disability throughout the time relevant to the current appeal 
period.  In consideration of the foregoing, the Board 
resolves any doubt in the veteran's favor and finds that the 
veteran's disability more closely approximates the criteria 
associated with a severe muscle disability under Diagnostic 
Code 5314 for the entire appeal period.  

Based on the foregoing, the Board concludes that the 
disability picture as portrayed by the history of the 
veteran's injury and the current residuals therefrom to 
include x-ray evidence of minute multiple foreign bodies as 
well as Deluca factors most closely approximates the criteria 
for a severe muscle injury of Muscle Group XIV.  Thus, the 
Board concludes that the assignment of a 40 percent 
disability rating is warranted under Diagnostic Code 5314.

The Board has also contemplated the applicability of combined 
ratings in this case, i.e., for injury extending to other 
muscle groups, or for the assignment of increased or  
additional ratings in light of neurological, orthopedic, 
vascular, or other impairment in relation to the original  
injury; however, combined ratings are inapplicable in this 
case for reasons explained below.  38 C.F.R. §§ 4.14, 4.55 
(2007); see also Esteban v.  Brown, 6 Vet. App. 259 (1994).  

The medical evidence does not indicate that the veteran's 
original injuries involved damage to other muscle groups as 
such damage is not noted in the service medical records or by 
any current medical examiner of record.  The medical evidence 
also does not show any neurological or vascular involvement.  
Furthermore, there are no clinical findings of ankylosis, no 
demonstration of limitation of extension or flexion of the 
thigh to a compensable degree, no impairment of the thigh or 
impairment of the femur, and no finding of flail joint such 
that separate compensable evaluations are warranted under 
applicable diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5250-5255 (2007).  While the Board notes that the 
veteran's private physician wrote in his March 2005 letter 
that he suspected that the veteran had post-traumatic 
degenerative abnormalities in his left hip based on the 
veteran's history and physical examination, he admitted that 
his suspicion was not based on any specific radiographic 
reports.  A subsequent April 2006 VA radiological report 
notes that the veteran showed no bony or joint abnormality of 
the left hip and had a normal left hip examination except for 
the multiple metallic foreign bodies mentioned above.  
Therefore, the veteran is also not entitled to a separate 
evaluation for arthritis.  
  
Moreover, the Board notes that the medical evidence of record 
reveals the veteran's residual muscle injury scar is 
superficial, is not painful on examination, is not productive 
of limitation of motion, and covers an area less than 6 
square inches (39 sq. cm.).  There is also no indication in 
the clinical documentation of record that the veteran's 
residual scar is unstable or poorly nourished with repeated 
ulceration.  Thus, the veteran is not entitled to a separate 
compensable evaluation for the residual scar associated with 
his in-service muscle injury under the schedule for rating 
skin disabilities.  38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2007).  

To the extent that the veteran's muscle disability affects 
his employment, such has been contemplated in the assignment 
of the current 40 percent schedular evaluation.  The evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2007) is not warranted.


ORDER

Entitlement to an evaluation of 40 percent for service-
connected residuals, shell fragment wound, left hip with 
fracture, left femur and retained foreign body for the entire 
appeal period is granted, subject to the laws and regulations 
governing the payment of monetary awards.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


